Citation Nr: 1416923	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left knee anterior cruciate ligament (ACL) tear.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for right knee disability, to include as secondary to left knee disorder.

4.  Entitlement to service connection for low back disability, to include as secondary to left knee disorder.

5.  Entitlement to service connection for psoriasis.

6.  Entitlement to service connection for eczema.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to August 2001 and active duty for training (ACDUTRA) from March 2005 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.

The issues of entitlement to service connection for low back and right knee disabilities and for psoriasis and eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's left knee ACL tear is related to service.  

2.  The Veteran has not had sinusitis or persistent or recurrent symptoms thereof at the time of filing the claim or during its pendency.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, left knee ACL tear was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for entitlement to service connection for left knee ACL tear is being granted, further discussion of the VCAA with regard to this claim is unnecessary.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001).
 
As to the claim for entitlement to service connection for sinusitis, the requirements of the VCAA have been met. VA provided pre-adjudicatory notice to the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available pertinent evidence needed to substantiate the claim.  Although the Veteran submitted copies of her service treatment records (STRs), the RO was unable to obtain a complete copy of the STRs from the National Personnel Records Center (NPRC). In these circumstances, when a Veteran's STRs are unavailable through no fault of her own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).

The RO complied with these requirements.  It made a formal finding of the unavailability of these records in a July 2009 memorandum.  It also sent the Veteran May and June 2009 letters explaining its efforts to obtain the STRs and explaining alternative sources of evidence and offering to assist in obtaining them.  Significantly, the RO did obtain the records of the in-service sinus procedure performed on the Veteran from the Army Medical Center where it was conducted.  Moreover, as explained below, the claim is being denied because the medical and lay evidence indicates that the Veteran has not had sinusitis, the disability for which she is claiming service connection, at any time since filing the claim or during its pendency, and the relevance any missing STRs is therefore reduced.

Finally in this regard, although the Veteran was not afforded a VA examination, none was warranted with regard to this claim.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, for the reasons stated below, there is no competent evidence of a disability or persistent or recurrent symptoms of a disability with regard to sinusitis at any time since filing the claim or during its pendency.  The first prong of the McLendon test has therefore not been met, and a VA examination was therefore not warranted pursuant to VA's duty to assist.

In addition, during the February 2013 Board hearing, the undersigned asked questions designed to explain the issue and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for left knee ACL tear and sinusitis are thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to the claim for entitlement to service connection for left knee ACL tear, the Veteran indicated in her written statements and Board hearing testimony that she felt significant pain in her left knee at many points during service, but was reluctant to report this pain because the pain medications had resulted and could result in positive drug tests.  The Board finds the Veteran's statements to be competent and credible evidence of in-service left knee injury.  In addition, in a September 2009 letter, Dr. Parks indicated that he had treated the Veteran and performed an operation to repair a torn left knee ACL in April 2009.  The Veteran has thus met the current disability requirement with regard to the left knee.  The only remaining question is whether the current left knee disability is related to the in-service left knee injury.  On that question, Dr. Parks wrote, "This was a chronic ACL tear, not one that was recently torn."  As Dr. Parks is a trained health care professional, his opinion on this question in light of his examination of and surgery on the Veteran's left knee is entitled to at least some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, given the Veteran's relatively recent service, Dr. Parks' statement, when combined with the Veteran's competent and credible testimony, indicates that it is at least as likely as not that the Veteran's left knee ACL tear had its onset in service.  The evidence is thus evenly balanced as to whether the Veteran's current left ACL tear is related to service.  As the applicable statute and regulation require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to service connection for left knee ACL tear is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As to the claim for entitlement to service connection for sinusitis, a necessary element for establishing a service connection claim is the existence of current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claims for service connection for sinusitis in January 2009.  In a March 2009 statement she indicated that her "current claim for sinusitis may be a little inaccurate."  She explained she had surgery to help her breathe and this condition was still a problem today.  The claim must be denied because both the lay and medical evidence reflect that the Veteran did not have sinusitis or other disability related to breathing at that time of her claim or since.

The STRs from the Tripler Army Medical Center reflect that the Veteran underwent a septoplasty in July 2001 for a deviated nose to the right.  Significantly, however during the Board hearing, the Veteran conceded that, although she underwent sinus surgery in service, she did not have a current diagnosis of sinusitis and in fact had been able to breathe much better since the surgery.  Hearing Transcript, at 18.  When asked if she still had trouble with the sinusitis, the Veteran replied, "Rarely.  I mean I get sinus pressure sometimes, but it's much better.  Not more than a couple of times a year I would say that I probably have a sinus infection."   Id. at 19.  When asked if she knew what caused these episodes, the Veteran responded, "Well I guess I don't.  I just know I couldn't breathe out of my right nostril, and so they fixed it.  They repaired it for me."  Id.  None of the post service treatment records contain notations of complaints, symptoms, treatment, or diagnoses of sinusitis or other disability related to breathing.

In determining whether there is evidence of current disability, the Board notes that "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  See Vincent v. Shinseki, No. 11-2348, 2013 WL 93359 (mem. dec., Moorman, J) (finding that the Board may have applied a definition of disability that was too rigid where it found no current heart disability but there were symptoms of slight tachycardia, coronary spasm, atrioventricular block, and left ventricle hypertrophy).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Here, however, there is no medical evidence of sinusitis during the pendency of the claim and the Veteran testified specifically that she was able to breathe out of her right nostril as a result of the surgery, which had resolved her impairment from sinusitis.  Veterans are competent to testify as to some medical matters. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds the Veteran competent to state that her symptoms resolved after the surgery and she did not have a current diagnosis of sinusitis, notwithstanding her "rare" sinus infections.  This testimony, along with the other evidence, reflects that the Veteran has not met the current disability requirement.

The Board also notes the case of Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), in which the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Here, the Board has not applied a bright line rule excluding evidence of current disability shortly before the filing of the claim.  Rather, in this case the lay and medical evidence reflects that the sinusitis resolved after the in-service surgery and did not recur prior to or since the filing of the January 2009 claim.

The Board also finds that no VA examination was warranted.  Under McLendon, evidence of current disability is not required in order for an examination to be warranted.  Rather, persistent or recurrent symptoms disability that may be associated with service is all that is required.  In this case, however, given the Veteran's own testimony that sinus symptoms were "rare," and the lack of medical evidence of such symptoms, the Board finds that there have not been persistent or recurrent symptoms of sinusitis and the first prong of the McLendon standard has not been met.  No examination was therefore warranted, and a remand for such an examination in light of the Veteran's testimony would be superfluous and unnecessary.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board also notes that, just as the Veteran is competent to testify as to a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), she is competent to state that she has not been treated for sinusitis, and the Board therefore will not postpone its decision while medical records are sought with regard to the other claims, as discussed in the remand section below.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sinusitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left knee ACL tear is granted.

Entitlement to service connection for sinusitis is denied.


REMAND

The Veteran has claimed that her back and right knee disabilities are related to her left knee disorder, specifically, based on the altered gait caused by the left knee disorder.  As the Board has granted entitlement to service connection for left knee ACL tear in the decision above, and the evidence indicates that the current low back and right knee disabilities may be associated with the service connected left knee disorder, a remand is warranted for a medical opinion on this question.  38 C.F.R. § 3.159(c)(4)(i)(C) (2013).  Moreover, although the Veteran submitted some of the records from the Colorado and Orthopaedic and Surgical Hospital where Dr. Parks practices, it does not appear that all of these treatment records have been associated with the claims file.  As these treatment records may related to the back and right knee disabilities for which the Veteran seeks entitlement to service connection, these records should be obtained.  In addition, the Veteran indicated during the Board hearing that she had recently been diagnosed with psoriasis by a dermatologist.  A remand of the skin-related claims is therefore warranted to attempt to obtain those records as well.  

Accordingly, the claims for entitlement to service connection for low back and right knee disabilities and for psoriasis and eczema are REMANDED for the following action:

1.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA, to specifically include those of Dr. Parks, the Colorado Orthopaedic and Surgical Hospital, and the dermatologist who diagnosed her with and treated her for psoriasis.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file. In addition, the Veteran and her representative should be informed of any such problem.

2.  Schedule the Veteran for a VA examination as to the etiology of any low back and right knee disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should provide opinions as to the following:

a)  whether it is as least as likely as not (50 percent probability or more) that any current low back or right knee disorder is either (a) caused by or (b) aggravated by the service connected left knee disorder.  The examiner should comment upon the Veteran's report of an altered gait.
b) it is as least as likely as not (50 percent probability or more) that any current low back or right knee disorder is related to service.  The examiner should comment on the May 2005 treatment for back pain and the April 1999 treatment for a right knee strain.

A complete rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for low back and right knee disabilities and for psoriasis and eczema.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


